Citation Nr: 0603882	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to August 
2000.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran in his May 2002 notice of 
disagreement limited the issues on appeal to service 
connection for residuals of a cold injury to the right hand, 
arthritis of the right hand, and a disorder of the right 
wrist, prostatitis, benign prostatic hypertrophy (BPH) and 
sinusitis.  

The RO in an October 2002 rating decision granted service 
connection for BPH.  In April 2003, the RO granted service 
connection of sinusitis.  Those decisions have resulted in 
there being no case or controversy as to those issues.  
Therefore, they are moot.  Aronson v. Brown, 7 Vet. App. 153, 
155 (1994).  

The Board of Veterans' Appeals (Board) in a January 2005 
decision denied service connection for residuals of a cold 
injury to the right hand, arthritis of the right hand, and a 
disorder of the right wrist.  The Board remanded the issue of 
service connection for prostatitis.  The veteran was afforded 
a VA examination in August 2005.  As the development ordered 
has been completed the claim has been returned to the Board.  
Stegall v. West, 11  Vet. App. 268 (1998).  The only issue 
remaining for appellate consideration is service connection 
for prostatitis.  

The Board also noted the veteran submitted additional records 
of treatment for his service-connected degenerative disc 
disease directly to the Board in October 2003.  The Board 
construes those records as a claim for an increased rating 
for degenerative disc disease of the lumbar spine.  As the 
issue has not been developed or certified for appellate 
review it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection for benign prostatic hypertrophy has 
been granted by the RO.  

2.  While the service medical records include diagnosis and 
treatment of prostatitis in service, there are no records of 
diagnosis or treatment of prostatitis since service 
separation.  




CONCLUSION OF LAW

The criteria for service connection for prostatitis have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his original claims for service connection 
in August 2000.  In June 2001, VA discussed the provisions of 
the VCAA with the veteran in a telephone call.  A letter was 
sent to the veteran from VA in June 2001.  It explained what 
evidence was necessary to support his claims, what 
information was needed from the veteran, how VA could assist 
the veteran, and what actions had been taken to assist the 
veteran by VA.  The Board in the January 2005 remand 
explained that it was necessary to determine if there was a 
current diagnosis of prostatitis.  A letter was sent to the 
veteran in January 2005 explaining that VA was arranging for 
an examination and asking the veteran to send any additional 
evidence that he thought would support his claim.  

The veteran on more than one occasion has contacted VA and 
stated he had not received correspondence or documents sent 
to him.  After reviewing the claims folder the Board has 
concluded that VA sent the letters and documents requested to 
the address the veteran listed as his address of record to 
VA.  There is a discrepancy between the address the veteran 
has listed on his substantive appeal, and subsequent 
documents, and the inside address noted on correspondence 
from the veteran's representative.  The Board has concluded 
the veteran may not have received all of the letters sent to 
him by VA, but he has demonstrated that he has actual notice 
of their contents.  Specifically, the veteran understands 
that evidence of a current diagnosis of prostatitis is 
necessary to support his claim.  For instance, the veteran 
appeared at the August 2005 VA examination and gave a copy of 
a recent urology consult to the examining physician.  The 
Board has concluded the veteran knew what evidence was 
necessary to support his claim and that he submitted the 
relevant medical records in his possession.  In Short Bear v. 
Nicholson, 19 Vet. App. 341 (2005)(per curiam), the Court 
held that to the extent that any notice may have been 
inadequate with regard to timing, the appellant's actual 
knowledge of what was needed to substantiate her claim, prior 
to adjudication by the Board provided a meaningful 
opportunity to participate in the adjudication process.  
Consequently, because the appellant had actual knowledge of 
what was required, any error was nonprejudicial.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background and Analysis.  In order to establish 
service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The preponderance of the evidence is against the veteran's 
claim for service connection as the evidence does not include 
a current diagnosis of prostatitis.  As the veteran has 
asserted, prostatitis was diagnosed in service in January and 
February 1998.  Evidence of in-service diagnosis is not 
sufficient to support a grant of service connection in the 
absence of a current diagnosis of prostatitis.  For that 
reason the claim must be denied.  

In an effort to assist the veteran, the Board ordered the 
veteran examined by VA.  The veteran appeared for the 
examination and gave the VA examiner a copy of a urology 
consult conducted at Ft. Leonard Wood in August 2004.  A copy 
of that record was placed in the claim folder.  The consult 
noted the veteran's chief complaint was benign prostatic 
hypertrophy.  The diagnostic impression was benign prostatic 
hypertrophy/lower urinary tract symptoms in the moderate 
category of symptoms.  

The VA examiner in August 2005 concurred and diagnosed benign 
prostatic hypertrophy.  In explaining his diagnosis, the VA 
examiner noted that the veteran's Prostate-Specific Antigen 
(PSA) was less than 1.0, and that cases of prostatitis 
usually resulted in PSA's of above 1.0.  Also, the digital 
examination was non-tender, and that in many cases of 
prostatitis, there was tenderness to touch.  The VA examiner 
also noted that administration of antibiotics had failed to 
alleviate the veteran's symptoms, which it would normally 
have done with prostatitis.  The VA examiner concluded that 
the symptoms reported by the veteran were consistent with 
benign prostatic hypertrophy.  

In the absence of a current diagnosis of prostatitis, service 
connection is not warranted.  

The Board noted service connection has been granted for 
benign prostatic hypertrophy (BPH).  The veteran may be 
unaware that the Schedule of Rating Disabilities provides 
only one diagnostic code for rating prostate gland injuries, 
infections, hypertrophy and postoperative residuals.  
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2005).  It provides 
that disorders of the prostate are rated based on either 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115a.  For that reason whether 
service connection is in effect for both prostatitis and BPH, 
or only for BPH, only one disability rating would be 
assigned.  


ORDER

Service connection for prostatitis is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


